Citation Nr: 1747662	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-23 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee meniscectomy with osteoarthritis.  

2.  Entitlement to an initial rating in excess of 30 percent for hiatal hernia with reflux esophagitis and duodenal ulcer.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from May 1960 to October 1973.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In July 2017, a central office hearing was held before the undersigned.  A transcript of that Board hearing is of record.  

In August 2017, the RO issued a rating decision granting the Veteran service connection for PTSD at 30 percent.  As a notice of disagreement has not been filed, the Board does not currently have jurisdiction over that claim.

The issue of entitlement to an initial rating in excess of 30 percent for hiatal hernia with reflux esophagitis and duodenal ulcer is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  From September 24, 2009, the Veteran's left knee meniscectomy with osteoarthritis is characterized by moderate recurrent subluxation or lateral instability but not by severe recurrent subluxation or lateral instability.  

2.  From December 30, 2009, the Veteran's left knee meniscectomy with osteoarthritis is characterized by arthritis with pain and limitation of flexion.  


CONCLUSIONS OF LAW

1.  From September 24, 2009, the criteria for a disability rating in excess of 20 percent for left knee meniscectomy with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2016).

2.  From December 30, 2009, the criteria for a separate disability rating of 10 percent, but no greater, for left knee meniscectomy with osteoarthritis-based limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5003-5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claim of entitlement to a rating in excess of 20 percent for left knee meniscectomy with osteoarthritis arises from disagreement with a disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, with regard to the claim or an increased rating for left knee meniscectomy with osteoarthritis, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In October 2007, the RO increased to 20 percent the Veteran's rating for post left knee menisscectomy with osteoarthritis under Diagnostic Code 5257.  The increased rating was effective April 11, 2007, the date that the claim was received.  A notice of disagreement was not filed within a year of that decision and the decision became final.  

On September 9, 2009, the Veteran filed his second increased rating claim regarding his left knee disorder.  In January 2010, the RO denied the Veteran's claim, and the Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).  

The Board also notes that the Veteran had a right knee replacement in 2005.  See February 2015 letter from private doctor.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  38 C.F.R. § 4.71a.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Where there is as absence of limitation of motion, under Diagnostic Code 5003, a 10 percent rating is appropriate with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a.  A 20 percent rating is appropriate with x-ray evidence of involvement of two or more major joint groups or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  These ratings will not be combined with ratings based on limitation of motion and will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

Diagnostic Code 5257 governs other impairments of the knee.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for slight recurrent subluxation or lateral instability of the knee.  Id.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee.  Id.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  Id.  

Under Diagnostic Code 5258, a 20 percent rating is appropriate for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 governs limitation of flexion of the leg.  38 C.F.R. § 4.71a.  A 0 percent rating is appropriate with flexion limited to 60 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate with flexion limited to 45 degrees.  Id.  A 20 percent rating is appropriate with flexion limited to 30 degrees.  Id.  A 30 percent rating is appropriate with flexion limited to 15 degrees.  Id.  Normal flexion is 0 to 140 degrees.  

Diagnostic Code 5261 governs limitation of extension of the leg.  38 C.F.R. § 4.71a.  A 0 percent rating is warranted for leg extension limited to five degrees.  Id.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  Id.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  Id.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  Id.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  Id.  A 50 percent rating is warranted for leg extension limited to 45 degrees.  Id.  Normal extension is 140 to 0 degrees.

A knee disorder can receive separate ratings, based on symptoms related to arthritis, stability, flexion, and extension.  Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation.  See VAOPGCPREC 23-97.  When a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  See VAOPGCPREC 9-98.  Finally, a veteran may receive a rating for limitation of flexion only, limitation of extension only, or separate ratings for limitations of both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  See VAOPGCPREC 9-2004.

A December 2009 VA joints examination describes moderate left knee flare-ups occurring every two to three weeks, which last one to two weeks, causing pain and difficulty with weight-bearing and stair use.  A "Summary of Joint Symptoms" indicates that there is no instability, no stiffness, no weakness, no incoordination, and no episodes of dislocation or subluxation.  The examiner notes "[n]o limitation to walking" and that the only standing limitation was "[a]ble to stand up to one hour."  As of December 2009, the Veteran "does aerobics 5x/week, 45 [minutes] per session and does yoga 2x/week."  

The December 2009 VA joints examination does not support a finding of severe recurrent subluxation or lateral instability of the knee.  There is a specific finding of no episodes of dislocation or recurrent subluxation.   The Veteran regularly participates in karate and yoga.  This evidence weighs strongly against a rating of 30 percent under Diagnostic Code 5257.   

The evidence after December 2009 also weighs against a "severe" classification for the Veteran's left knee disorder.  An April 2014 private medical examination notes "lower extremity weakness, deconditioning," and "symptoms of knee osteoarthritis and quads weakness left greater than right."  Importantly, weakness is only identified for the quadriceps muscles, not the knee.  An April 2014 VA examination notes that the Veteran falls three times a month and the Veteran has constant pain, but that there is normal muscle strength for both knees, no functional loss or functional impairment for either knee, and no recurrent subluxation or lateral instability for either knee.  In a February 2015 letter, the Veteran's private doctor states that the Veteran has "left knee pain which is intermittent in [sic] which has caused him to fall at least on one occasion," that the Veteran "is an active athlete who enjoys golf," and that the left knee displays a range of motion from 0 to 125 degrees.  In the July 2017 hearing transcript, the Veteran states that his "knee is strong sometimes and sometimes it gives away and when it gives away I'll fall," but his testimony suggests that he has only had one significant fall in the last several months.  

Taken together, the evidence from December 2009 is more consistent with a "moderate" left knee disorder than a "severe" left knee disorder.  While the Veteran's statements during the April 2014 VA examination suggest that he falls several times a month, his testimony during the VA hearing and statements from his private doctor suggest that these falls are less common than monthly.  The fact that the Veteran describes his knees as "strong sometimes and sometimes it gives away" also weighs against a "severe" classification, in that it suggests regular periods of normal knee strength.  The evidence also suggests that the left knee disorder does not have a severe negative impact on the Veteran's lifestyle, in that his private doctor describes him as "muscular," "very athletic in appearance," and "an active athlete who enjoys golf."  Additionally, the April 2014 VA examiner notes no recurrent subluxation or lateral instability for the knee, and the April 2014 private examination reported quadriceps instability only, not knee instability.  These findings weigh against a "severe" classification so as to support a rating in excess of 20 percent under Diagnostic Code 5257.  

However, the Board finds that the Veteran is entitled to an additional separate rating due to arthritis-based pain and limitation of motion.  There is left knee arthritis and pain.  The December 2009 VA joints examination indicates left knee of flexion of 0 to 120 degrees.  The April 2014 VA examination indicates left knee flexion of 0 to 90 degrees and left knee extension of 0 to 90 degrees.  This level of flexion is noncompensable by itself, but supports a 10 percent rating under Diagnostic Code 5003 from December 30, 2009, the date of the VA examination.  

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The evidence contained in the December 2009 VA joints examination does not support an additional increased rating under DeLuca.  Weighing against an increased rating is the lack of pain or additional limitations after repetitive use, the finding of no instability, the finding of no weakness, and the finding of no incoordination.  The only factor weighing in favor of an increased rating is evidence of pain with weight-bearing during flare-ups.  Taken as a whole, the evidence in the December 2009 VA joints examination does not support an additional increased rating under DeLuca.  Also, since the Veteran is now being compensated for pain under Diagnostic Code 5003, providing compensation for the same symptomatology for a second time under DeLuca would constitute the prohibited practice of pyramiding.  See 38 C.F.R. § 4.14.  

The evidence contained in the April 2014 VA knees examination also does not support an additional increased rating under DeLuca.  The Veteran reports that he has experienced no flare-ups and no functional loss or functional impairment after repeated use over time.  The examiner indicates no functional loss or loss of range of motion after three repetitions.  There is no pain, weakness, fatigability, or incoordination that significantly limits functional ability with repeated use over time.  This evidence weighs strongly against an additional incresaed rating under DeLuca.  The laws pertaining to pyramiding also weigh against such an increase.  See 38 C.F.R. § 4.14.

A VA examination of the joints must, wherever possible, include range of motion testing for pain on active motion, passive motion, weight-bearing, nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016); 38 C.F.R. § 4.59 (2016).  For both knees, the April 2014 VA knees examination indicates identical flexion values of 0 to 90 degrees and identical extension values of 90 to 0 degrees.  There is no pain on active motion or with weight bearing.  

The evidence also does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).


ORDER

Entitlement to a rating in excess of 20 percent for left knee meniscectomy with osteoarthritis is denied.  

From December 30, 2009, entitlement to a separate disability rating of 10 percent for left knee meniscectomy with osteoarthritis-based limitation of flexion is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA esophageal conditions examination is inadequate, in that the examination does not "describe[] the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311.  For example, the examination states that the Veteran will awake from sleep, but does not state how often.  The examination also states that "attacks will last less than a day," but does not indicate what symptoms accompany such attacks, the severity of such symptoms, or whether "less than a day" refers to a duration of seconds, minutes, or hours.  A new examination is required, as the current examination leaves the Board unable to accurately assess the severity of the Veteran's symptoms.  

VA treatment records to August 15, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from August 16, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from August 16, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and to assess the nature and severity of the Veteran's service-connected hiatal hernia with reflux esophagitis and duodenal ulcer.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

The examiner should identify any symptoms resulting from the Veteran's condition, and the severity, duration, and incidence of such symptoms.  In describing duration and incidence, the examiner should be as specific as possible, and not use phrases such "4 or more" per year or "less than a day." 

A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


